Citation Nr: 1647906	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-30 379	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  The appellant is the Veteran's former spouse.  She seeks entitlement to apportionment of the Veteran's benefits to recover a judgment entered against him during their divorce.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appellant testified at a hearing before the undersigned in June 2016.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The appellant was legally married to the Veteran on June 18, 2005, and their divorce was finalized on February 2, 2010.

2.  The appellant filed a claim of entitlement to apportionment of the Veteran's VA benefits on April 21, 2010.


CONCLUSION OF LAW

The criteria for entitlement to apportionment of the Veteran's VA benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.50, 3.450, 3.400(e)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Requirements

VA has a duty to notify and assist claimants in substantiating claims for VA benefits, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The VCAA does not apply to claims filed under Chapter 53 of Title 38, United States Code, which pertain to payment and disbursement of benefits once duly awarded.  Rather, the VCAA duties attach under a claim filed pursuant to Chapter 51 seeking benefits entitlement.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Therefore, there is no duty under the VCAA to provide comprehensive notice and assistance to the appellant in the development of the instant claim. 

There are, however, other notification and procedural requirements with regard to this claim.  A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  See also 38 C.F.R. §§ 20.500 -20.504 (2016).  This notwithstanding, the Board finds that this claim for apportionment may be denied immediately as a matter of law, thereby obviating need for further factual inquiry and/or evidentiary development, and hence, there is no detrimental outcome whatsoever to the Veteran in deciding this claim absent compliance with the notice requirements.  See generally Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).


II.  Entitlement to Apportionment

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a) (2016).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (c).  One type of apportionment is a "general apportionment" where an apportionment may be paid if the veteran's spouse is not living with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  

A second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  Where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  

Both types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. §§ 3.450, 3.452.  Upon a divorce from a veteran, the ex-spouse loses status as a veteran's spouse, including any potential entitlement to an apportionment of VA disability compensation, effective from the date of the divorce.  See 38 U.S.C.A. § 101(31) (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50 (2016); Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  A divorce severs the dependent relationship. 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The facts of this case are not in dispute.  A February 2010 Judgement and Decree of Dissolution of Marriage document of record indicates that the Veteran and the appellant were married to each other on June 18, 2005, and that their divorce was made final on February 2, 2010.  The appellant filed a claim of entitlement to apportionment of the Veteran's VA benefits, received on April 21, 2010, in order to recover a judgment entered against him during their divorce.  There were no documents received from the appellant prior to April 2010 that can be construed as a claim for apportionment. 

A veteran's benefits may not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share.  38 C.F.R. § 3.458(g) (2016).  At the time the appellant filed the claim for apportionment, she was not married to the Veteran.  There is no evidence of record showing that she filed any claim for apportionment prior to April 2010, nor does she contend such.  Therefore, she is not entitled to apportionment of his benefits as his spouse.  

As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the 



(CONTINUED ON NEXT PAGE)



law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to apportionment of the Veteran's VA compensation benefits is denied



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


